Citation Nr: 1538251	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for service-connected dysthymic disorder with depressed mood during the period since August 12, 2010, rated as 50 percent disabling from that date, and as 70 percent disabling from September 17, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to April 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in St. Louis, Missouri, the RO granted service connection and a 30 percent evaluation for dysthymic disorder with depressed mood, effective from August 7, 2007, the date of receipt of the Veteran's claim.  The Veteran appealed for a higher initial rating.

In a December 2011 rating decision, the RO granted a higher 50 percent rating for dysthymic disorder with depressed mood, effective August 12, 2010.  Since this increase did not constitute a full grants of the benefits sought, the appeal for a higher rating remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a July 2013 decision, the Board denied the claim for a higher initial rating in excess of 30 percent for dysthymic disorder with depressed mood, during the period prior to August 12, 2010.  The Veteran then appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court affirmed that part of the Board's July 2013 decision that denied a higher initial rating for dysthymic disorder with depressed mood during the period prior to August 12, 2010.  Hence, that issue is no longer in appellate status, and the remaining issue before the Board is as listed on the first page of this decision.

In its July 2013 decision, the Board also remanded the issue of entitlement to a higher rating in excess of 50 percent for dysthymic disorder with depressed mood, during the period since August 12, 2010, to the Agency of Original Jurisdiction (AOJ) for additional development.

In an October 2013 rating decision, the AOJ granted a higher 70 percent rating for dysthymic disorder with depressed mood, effective September 17, 2013.   The case has since been returned to the Board.

Additional evidence was received from the Veteran in November 2013.  As the Veteran has waived initial RO review of this evidence, the Board will consider it. 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  During the period from August 12, 2010 to December 9, 2011, the Veteran's symptoms from dysthymic disorder with depressed mood were productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  During the period from December 10, 2011, the Veteran's symptoms from dysthymic disorder with depressed mood were productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood, due to such symptoms as suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene,  difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  During the rating period from August 12, 2010 to December 9, 2011, the criteria for an increased rating in excess of 50 percent for dysthymic disorder with depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433 (2015).

2.  During the rating period from December 10, 2011 to September 17, 2013, the criteria for a rating of 70 percent and no higher for dysthymic disorder with depressed mood have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433, 9434 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice regarding his initial service connection claim by a letter dated in August 2007.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additional notice was provided in August 2013.

He has received all required notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, records from the Social Security Administration (SSA), and arranged for multiple VA compensation examinations and medical opinions as to the severity of his psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in September 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected dysthymic disorder with depressed mood to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his dysthymic disorder with depressed mood.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its July 2013 remand orders.  In this regard, the Board directed that additional VA and private treatment records be obtained, and this was done.  Additional VA and private treatment records have been associated with the claims file.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that his service-connected dysthymic disorder with depressed mood is more disabling than currently evaluated.  He also asserts that although several examiners and treatment providers indicated Global Assessment of Functioning (GAF) scores between 45 and 51, which these records are not accurate, because there was no way that he could get the same rating from all of these professionals.  He said he was actually more disabled than his records showed, because it was hard for him to talk about everything.  See his August 2013 statement.

In June 2013, his representative contended that a 70 percent schedular rating should be assigned for his dysthymic disorder with depressed mood, based on his suicidal ideation occurring several times per month over the past year without intent or plan.  In June 2015, his representative contended that a 100 percent schedular rating should be assigned for his dysthymic disorder with depressed mood. 

During the rating period on appeal, from August 12, 2010 to the present, the Veteran's dysthymic disorder with depressed mood has been rated as 50 percent disabling prior to September 17, 2013, and as 70 percent disabling from that date, under Diagnostic Code 9433, pertaining to dysthymic disorder.

The Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since May 6, 2010 (i.e., throughout the rating period on appeal).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dysthymia and depression are evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

 A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Prior to the rating period on appeal, during a VA compensation examination in March 2008, the Veteran presented with a depressed mood and flat affect.  He denied both suicidality and homicidality, and was well-oriented.  However, he did apparently experience some difficulty with short-term memory. Impulse control was described as adequate, and there was no evidence of either obsessive or ritualistic behavior. Speech patterns were described as "OK," and the Veteran denied any history of panic attacks.  The Veteran reported that his sleep was frequently interrupted due to physical pain.  The diagnosis was dysthymic disorder related to service-connected medical conditions, with a GAF score of 55. 

VA medical records dated from 2008 through 2009 show that the Veteran continued to receive treatment for dysthymic disorder with depressed mood, and GAF scores were generally in the mid-60s, and the Veteran consistently denied both suicidal and homicidal ideation.

A June 2010 VA outpatient psychiatry progress note reflects that the Veteran reported that his present psychiatric medications, Bupropion, Citalopram and Trazodone, were helpful and satisfactory for management of mood problems, and he did not wish to change medications or dosages at this time.  On examination, he was alert, cooperative, and affectively appropriate.  The diagnosis was mood disorder, under control.

On VA mental disorders compensation examination on August 12, 2010, the Veteran reported that he was unemployed, and was medically retired in August 2009 due to back and leg pain, and an inability to concentrate.  He reported experiencing feelings of sadness every day for most of the day, related to being unable to physically function the way he had previously.  He reported low motivation, little or no interests in activities, and said that he was socially isolated and stayed in his home most of the time.  He stated that his socialization had decreased since he stopped working; he had negative thoughts about himself and felt that others negatively judged him.  He reported suicidal ideation without plan or intent.  He said that he sometimes stayed in bed up to fifteen or sixteen hours per day but did not feel rested, and he had low energy.  He said he had no change in his sleep during the past year, and that he easily became irritated, which had resulted in marital and social problems.  The Veteran reported increased feelings of depressed mood and stress during the past year.  He stated that irritability, depression, and lack of attention to his wife had resulted in marital stress.  He said he had few friends and only talked to one individual on the telephone when the individual called him.  The veteran reported little if any change as a result of his mental health treatment.

The veteran reported suicidal ideation without plan or intent that occurred approximately twice per month.  The Veteran reported that his wife complained about his personal hygiene, and he said he had no motivation to take care of himself.  He stated that he was able to cook, clean, and shop independently, but did not do these activities due to lack of motivation and energy.  He was oriented to person, place, and time.  He reported some memory difficulty, and said he wrote himself notes to help with his memory.  With regard to obsessive or ritualistic behavior, the Veteran reported that he picked at his skin compulsively leading to skin irritation.  The Veteran reported experiencing panic attacks in social situations and avoided being around others.  He reported that he was able to handle his own finances but obtained some assistance from his wife.  He was able to pay his own bills independently.

The examiner diagnosed depressive disorder NOS (not otherwise specified), and opined that the Veteran's symptoms were secondary to his medical condition and included low energy, sleep issues, anhedonia, depressed mood, suicidal thoughts, and social isolation.  The examiner stated that a review of the VA medical records indicated no significant change in depression symptoms during the past year.  Although he reported no change in a majority of symptoms, the Veteran and his wife reported increased feelings of depressed mood and increased isolation from others in the past year.  The examiner stated that an examination of the prior compensation evaluations indicated that the veteran was reporting more significant problems with depressed mood and anxiety currently.  The Axis I diagnosis was depressive disorder NOS, and the GAF was 50 (depressed mood, low motivation, low energy, anhedonia, suicidal thoughts resulted in significant social and occupational problems.

In an August 2010 statement, the Veteran's former employer, the U.S. Postal Service, indicated that the Veteran had been employed there from August 1990 to August 2009 as an electronic technician, and retired from that position.  The evidence of record reflects that this was a disability retirement.  

In an October 2010 statement, the Veteran said he was no longer able to work due to his mental and physical disabilities.  In an October 2010 statement, his wife said he was very depressed and spent 15 to 16 hours a day in bed, sleeping intermittently.  She said that the Veteran's medications made him dizzy, and so he did not drive.  She said that she drove him, and that the only time he left the house was for doctor appointments.  She said that she took care of all household and yard chores, and managed the Veteran's medications.

VA outpatient treatment records dated in 2010 and 2011 reflect ongoing treatment for a mood disorder.  A late August 2010 VA psychiatry progress note reflects that the Veteran discussed the recent death of a friend, and reported that he had been taking his psychiatric medications Bupropion and Citalopram with benefit for his mood management.  He denied suicidal and homicidal ideations.  The diagnosis was dysthymic disorder, and his medications were continued.

An October 2010 VA psychiatry progress note reflects that the Veteran was not in acute psychiatric distress at this time, and was in overall good spirits.  His speech was clear and goal-directed.  He used his psychiatric medications Citalopram and Bupropion with benefit.  He was not a danger to himself or others.  The diagnosis was major depressive disorder, improved.  A March 2011 VA psychiatry progress note reflects similar findings.  He reported a benefit from his use of the psychiatric medication combination of Venlafaxine and Citalopram.  He was alert, cooperative, and denied suicidal and homicidal ideations.  The diagnosis was a mood disorder.  An October 2011 VA psychiatry progress note reflected that he was maintaining an adequate mood level with use of Citalopram 40 mg. daily.  He was not suicidal or homicidal.  The diagnosis was a mood disorder related to medical conditions.  He was unable to work, and was on disability.  The GAF was 60.

On VA psychological examination in December 10, 2011, the Veteran reported confusion, memory loss, and difficulty with concentration and focus.  He felt that if he were to seek employment he would not function well due to memory problems.  The Veteran reported that he felt pretty calm, but had feelings of sadness due to his physical limitations.  He reported having suicidal ideation a couple times in the past year but denied intent or plan.  He said he slept about 14-15 hours per day which was broken up, and he constantly felt fatigued.  He reported feelings of worthlessness, helplessness, and hopelessness.   He reported having an adequate appetite but he only ate once a day.  He described being indecisive.  The examiner indicated that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.
 
The examiner indicated that the Veteran suffered from suicidal ideation, and that his major depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that he had occasional suicidal ideation, no close friends, isolated himself, rarely left home, slept most of the day, and had memory impairment which caused difficulty with short-term and procedural memory for tasks he has known how to do for years.  The GAF was 45, consistent with serious symptomatology and/or serious impairment in social and occupational functioning.  Total occupational and social impairment was not shown.

Subsequent VA outpatient treatment records reflect ongoing treatment for psychiatric symptoms, including therapy and medication, for major depressive symptoms and some posttraumatic stress disorder (PTSD) non-combat symptoms.  His problem list included dysthymic disorder, mood disorder due to a general medical condition, agoraphobia without history of panic disorder, and recurrent major depressive disorder.  GAF scores were generally around 50.  A January 2012 psychiatry note reflects that the Veteran reported that he had not been able to do much physical activity due to his back pain.  He had some marital trouble and said he anticipated separating from his wife in the next several months (after being married to her 20 years).  He said his mood had been somewhat low, but he was not suicidal or homicidal, and he planned to continue with his prescribed psychiatric medications of Citalopram and Venlafaxine.  The examiner indicated that he was alert, his affect was subdued, insight and judgment appeared sound. The diagnosis was major depressive disorder, and he was unable to work.  The GAF was 50.  The examiner recommended that the Veteran try to find some things he can take pleasure in doing, such as attending school, or developing hobbies. 

An April 2012 VA psychiatry progress note reflects that the Veteran reported that his psychiatry medications (Venlafaxine, Citalopram, and Trazodone), were helpful for his mood symptoms.  However, he had severe depressive problems that caused him to avoid contact with people, and led to a likelihood that he and his wife will split up.  He stated he had been getting panic spells, has not been able to enjoy any usual activities, and had not been able to concentrate well.  He reported feelings of discouragement and low self-esteem.  He had not been able to work due to his psychiatric disorder.  He denied being suicidal or homicidal. On examination, he had a somber affect, speech was soft in tone, and his mood was low.  The diagnosis was major depressive disorder, and the GAF was 45.

A June 2012 VA psychiatry note reflects that the Veteran reported that he had been taking his medications as prescribed, but still had low moods, feelings of hopelessness, discouragement, loss of energy, and diminished concentration. He denied suicidal and homicidal ideations.  The marital relationship was okay at this time.  The examiner reviewed his medications, and increased the dose of Venlafaxine, and continued the dosage of Citalopram and Trazodone.  The diagnosis was major depressive disorder, and the GAF was 45.  Similar findings were shown during treatment in July 2012.

A report of a private psychological evaluation prepared for SSA by N.L.E., M.S., dated on February 1, 2013, reflects that the Veteran reported that he medically retired in 2009 from the post office because he could not keep up with the younger men working on machines.  He also said that because of all of his medications, he was unable to function as he had when employed.  He said he needed reminders to maintain his personal hygiene as he did not care about it anymore, and said his wife managed his medications.  He was able to drive short distances, and avoided shopping in crowds as people caused him anxiety.  He said he did not enjoy social interaction.  He took daily naps due to fatigue which he attributed to his medications.  He had no hobbies or interests, and was angry that he could no longer enjoy activities he once engaged in such as bowling.  He could make phone calls and manage his personal affairs, but reported having problems maintaining his checking account due to errors.

On examination, he was casually dressed with poor hygiene, and was guarded and appeared frustrated with the process.  He was unable to maintain eye contact.  He reported suicidal ideation but denied any plan of self-harm.  He denied homicidal ideation and intent.  His thoughts were organized and goal-directed.  Thought content focused on somatic themes, and no delusional ideation was shown.  He had depressed mood and bland affect, and speech was quiet and decreased in rate, rhythm and amount.  He had little appetite and reported significant sleep disturbances.  He reported anxiety and symptoms consistent with PTSD.  He denied auditory and visual hallucinations.  On examination, he was alert and oriented to all spheres, could spell "world" backward and forward, and was able to recall three of three objects immediately, but zero of three after a five-minute interval.  He was unable to perform serial 7s.  General fund of knowledge was good.  Insight and judgment were intact.  The diagnoses were PTSD and dysthymic disorder, and the GAF was 51.  The examiner indicated that the Veteran was able to understand and remember simple instructions, and able to sustain concentration and persist with routine tasks.  Socially he had poor interpersonal skills and had difficulty establishing rapport, and he reported being irritated by most people.  He was unable to adapt to changes in his environment.  He reported a history of anxiety and coped with this by staying home.

A February 13, 2013 VA psychiatry note reflects that the Veteran had been diagnosed with dysthymic disorder and a history of agoraphobia.  The Veteran reported that he could not do much with his life because of back pain, and he was not able to work.  He did not have the ambition to do anything.  The psychiatrist planned to taper him off Celexa and start Prozac.  The Veteran denied hallucinations, and was goal-directed.  He reported suicidal ideation, without plan.  The diagnosis was severe major depression, remote history of alcohol abuse, and the GAF was 45.  Similar findings were shown in May 2013.

In May 2013, the SSA awarded disability benefits to the Veteran based on multiple physical and psychiatric disabilities.  The SSA determined that his condition was severe, and his disability had an onset date in May 2012.  SSA determined that his medical records showed that his psychiatric disorder improved in August and October 2010.  It was noted that a state psychologist reviewed his file and determined that he had no more than moderate impairment due to his mental disorder.

On VA mental disorders compensation examination on September 17, 2013, the Veteran reported that he lived with his wife, but their relationship was not very good, because he could not do much anymore, was withdrawn, and his mood kept him from feeling close to his wife.  He also said he had no sex drive.  He said that it started getting bad around age 40.  The Veteran stated that his wife wanted him to do things around the house but he did not have the motivation or concentration to complete the tasks.  He had been married for 22 years.  He reported poor relationships with siblings, his mother, and adult children.  He said he formerly had friends at work, but had little to talk to them about since he left.

The Veteran stated that he was medically retired from the Post Office in 2009 because of his back, knees and depression.  He reported sleep impairment, with 10-11 hours of interrupted sleep per day.  He said he had no hobbies or friends. He reported problems with concentration. 

The examiner noted that the Veteran continued to report significant depression issues, including difficulty managing chronic pain resulting from his back and knees.  He gave a history of suicidal ideation, poor interactions with others, loss of interest in activities or interaction, loss of libido, poor coping skills, difficulty managing conflict and negative emotional events.  He also reported estrangement, but apathy toward that distance, to his family members including his wife and children.  He also reported no meaningful tasks, activities or hobbies.  He denied any friendships or pleasure, and reported low mood most of the time and recurrent suicidal ideation.  Since his medical retirement, he had reduced his interaction with others and did not leave his home except for appointments.  The Veteran reported that he was currently taking Prozac, tramadol, venlafaxine, and trazadone for depression and mental health issues, and it was an improvement on his prior medications.  

The examiner indicated that the Veteran had the following symptoms due to his major depressive disorder (and no additional symptoms):  depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene. 

The diagnosis was major depressive disorder, recurrent, and the examiner indicated that this diagnosis was reflective of a worsening of his symptoms and should be considered a worsening of his service-connected depression, and was the same as his dysthymic disorder secondary to service connected physical issues.  The Veteran also reported some anxiety issues considered to be secondary to his depression.  The examiner indicated that he had occasional suicidal ideation, no close friends, isolated himself, a medical disability leading to unemployment, problems with his primary relationships including estrangement from his children, a loss of interest in all activities, no engagement in meaningful tasks, rarely left home, slept most of the day, and had memory impairment causing difficulty with short term and procedural memory for tasks he had known how to do for years.  The GAF score was 43, reflecting a continued decline in functioning and overall psychological deficits in well-being.  

The examiner indicated that since the last VA examination in December 2011, the Veteran had been in consistent treatment for mental illness, with no remission in symptoms or improvement.  The examiner stated that he had only one mental disorder, and opined that the Veteran's major depressive disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A subsequent September 2013 VA outpatient psychiatric progress note reflects that the Veteran reported suicidal ideation, without any plans.  He continued to take psychiatric medications.  The diagnostic impression was severe major depression, and a remote history of alcohol abuse, and the GAF was 45.  He was referred for psychotherapy.  A psychology note dated in late September 2013 reflects that the Veteran reported a minimal daily routine, with an altered sleep schedule of staying up until early in the morning and sleeping until noon.  He had no friends he talked to regularly, and little family support.  He was married, but said that this relationship has been rocky in the past, and getting better currently. He did state on several occasions that he wondered if he was worthwhile to anyone any longer.  He said he no longer enjoyed anything except being by himself and quiet, and reported significant chronic pain.  On mental status examination, he was oriented times three, grooming and hygiene were good/unremarkable, behavior was appropriate/unremarkable, eye contact was fair, mood was dysphoric, affect was congruent with mood, speech was unremarkable, thought process was logical, coherent, and goal-directed, there were no delusions or hallucinations, insight and judgment were fair, and he denied suicidal ideation.  The diagnosis was major depressive disorder.

After considering all of the evidence of record, the Board finds that during the period from August 12, 2010 to December 9, 2011, the Veteran's dysthymic disorder with depressed mood was characterized by the following signs or symptoms:  low energy, sleep issues, anhedonia, depressed mood, occasional suicidal thoughts (although he also denied them on several occasions), social isolation, memory impairment, and irritability.  The evidence reflects that he had a strained relationship with his wife of many years, and few friends.  At his August 2010 VA examination, he said he stayed home because he had panic attacks in social situations.  The examiner indicated that the GAF was 50, with depressed mood, low motivation, low energy, anhedonia, and suicidal thoughts that resulted in significant social and occupational problems.  Subsequent VA outpatient treatment records in 2010 and 2011 reflect improved psychiatric symptoms from dysthymic disorder with depressed mood, and the Veteran denied suicidal and homicidal ideations.  The Veteran reported that his psychiatric medication was helpful during this treatment, and the GAF was 60.

The Board finds that during the period from August 12, 2010 to December 9, 2011, these psychiatric symptoms are similar to many of those contemplated by the current 50 percent rating during this period.  In particular, the General Rating Formula lists, inter alia, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  Considering all of the evidence of record, the Board finds that a higher 70 percent rating is not warranted during this part of the rating period.  Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his dysthymic disorder with depressed mood rises to the 70 percent level during this period.  Indeed, the 30 percent, 50 percent and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130. 

The same holds true for the Veteran's impaired memory.  A 50 percent rating already compensates him for "impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)."  During this period, the Veteran's memory impairment has been consistently shown to be at this level and no worse.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired memory is more closely analogous to that contemplated by a 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117. 

During this period, the Veteran received outpatient therapy and continuous medication for dysthymic disorder with depressed mood, and has never received inpatient therapy.  During this period, it is not shown that he had deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood, and although the GAF was 50 in August 2010, it was generally  around 60 during the rest of the period, which is reflective of no more than moderate symptoms.  Treatment providers even indicated that his psychiatric symptoms had improved during this period.  The Board finds that the evidence during this period is consistent with a the currently assigned 50 percent rating, and does not demonstrate that a rating higher than 50 percent is warranted.

However, the Board finds that during the period from December 10, 2011 to the present, the symptoms of dysthymic disorder with depressed mood had increased in severity, and they more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is warranted during this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

The December 10, 2011 and September 17, 2013 VA examiners both indicated that the Veteran suffered from occasional suicidal ideation, and that his major depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The GAF was 45 in 2011 and 43 in 2013, which is consistent with serious symptomatology and/or serious impairment in social and occupational functioning.  

The Board finds that during the period from December 10, 2011, the Veteran consistently reported intermittent suicidal ideation, and the Board finds that the medical records and examination reports reflect near-continuous depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships, with the exception of his relationship with his wife, which although strained, has been stable.

The Board finds that during the period from December 10, 2011, the criteria for an even higher 100 percent rating are not met, as his dysthymic disorder with depressed mood is not shown to be manifested by total occupational and social impairment.  During this period, his GAF scores ranged from 43 to 51, which is indicative of serious symptoms.  The findings shown on VA compensation examinations, VA outpatient treatment, and private examination were consistent in this regard.  Contrary to the Veteran's assertions, the Board finds that this consistency adds to the probative value of the indicated scores.  Although the Veteran has impairment in several areas, such as work, family relations, and mood, he is not shown to have impairment in judgment or thinking to the degree required for a 100 percent rating, or any impairment of reality testing or communication.  Furthermore, the weight of the evidence, including medical records, SSA records, and the Veteran's own statements, indicates that a significant portion of the Veteran's occupational impairment is due to his orthopedic disabilities.

The Board finds that the Veteran's dysthymic disorder with depressed mood is currently manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene. 

Accordingly, the Board finds that during the rating period from August 12, 2010 to December 9, 2011, a higher rating in excess of 50 percent is not warranted for dysthymic disorder with depressed mood, from December 10, 2011 to September 17, 2013, a higher 70 percent rating is warranted for this disability, and from December 10, 2011 to the present, a disability rating in excess of 70 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9433, 9434.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Prior to December 10, 2011, the Veteran's PTSD was manifested by symptoms that result in no more than occupational and social impairment with reduced reliability and productivity, and from that date, by symptoms that result in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A higher rating for dysthymic disorder with depressed mood in excess of 50 percent prior to December 10, 2011 is denied.

A higher 70 percent rating and no higher for dysthymic disorder with depressed mood from December 10, 2011 to September 17, 2013 is granted.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


